Citation Nr: 1332095	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  10-12 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office )(RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the claimed residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2009 rating decision issued by the RO in Indianapolis, Indiana.  

The case is now under the control of the RO in Manila, Philippians.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran reports sustaining a TBI in service.  The Veteran's post-service treatment records show that he has been diagnosed with TBI that the health care providers have attributed to a vehicle accident after service.  

The Veteran asserts that he had several head injuries in service.  First, he reports being assaulted by several men who hit him in the head.  He also contends that he was thrown to the ground by an explosion in the Republic of Vietnam and might have hit his head, although he does not remember the incident well.  Finally, he asserts that, while on a ship in service, the mast crashed down and he was thrown down and might have hit his head.  

The service treatment records show that the Veteran hit his head on an aircraft door on one occasion in January 1970 and needed stitches.  There is no mention of any loss of consciousness, and the service treatment record stated that there was "no disability" as a result of this incident.  There is no reference to any of the incidents described by the Veteran.  

The Veteran reports that evidence of TBI should be shown in his service personnel records because his performance substantially declined later in his enlistment, as the result of brain damage caused by the TBI.

As the Veteran asserts that his enlisted performance reports (EPRs) would provide evidence in support of his claim, an attempt should be made to obtain these records. 

In addition, an attempt should be made to obtain copies of any records pertaining to the Veteran's hospital treatment following the motor vehicle accident in 1972.  

The Board also finds that a VA examination should be performed to determine the nature and likely etiology of the claimed TBI.   See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action to attempt to obtain copies of the Veteran's service personnel records, including any available EPR's and associate them with the claims file.  If these records are determined to be unavailable, this should be documented in the claims file.  The Veteran should be notified of VA's inability to obtain the records.

2.  The RO should take appropriate steps to contact the Veteran in order to request that he identify where he was treated after his 1972 motor vehicle accident.  Based on his response, the RO should take all indicated action to obtain copies of all clinical records from the identified treatment source.  If these records are determined to be unavailable, this should be documented in the claims file.  The Veteran should be notified of VA's inability to obtain the records. 

3.  The RO then should have the Veteran scheduled for a VA TBI protocol examination.  The examiner should elicit a complete medical history from the Veteran concerning about his head injuries.  The examiner also should review the claims file in connection with the examination.  

The examiner then should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran has  current residual disability due to a head injury or TBI due to an event or incident of his period of active service.  The examiner should comment on the Veteran's assertions of having a TBI before the 1972 motor vehicle accident to which his head injury was attributed.  

The examiner should provide a complete rationale for his opinion.  If he is unable to provide the requested opinion without resort to undue speculation, he or she should explain why this is the case.

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 
   
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


